Exhibit 4.3 US 4285371 AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT among TARGA RESOURCES CORP. and THE PURCHASERS PARTY HERETO AMENDMENT NO. 1 TO REGISTRATION RIGHTS AGREEMENT This AMENDMENT NO. 1 (this “Amendment”) to that certain Registration Rights Agreement, dated as of March 16, 2016 (the “Agreement”), by and among TARGA RESOURCES CORP., a Delaware corporation (the “Company”), and the purchasers set forth therein (the “Purchasers”), is made as of September 13, 2016, by and among the Company and Stonepeak Target Holdings, LP and Stonepeak Target Upper Holdings LLC (collectively, the “Requisite Holders”). Capitalized terms used but not defined herein have the meanings given such terms in the Agreement.
